 Case: 1:19-cv-00189-MRB Doc #: 121 Filed: 09/07/21 Page: 1 of 1 PAGEID #: 3328




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT CINCINNATI


SLUSH PUPPIE LIMITED,
                                                   CASE NO. 1:19-cv-00189-MRB
      Plaintiff/Counterclaim Defendant,
                                                   Judge Michael R. Barrett
              v.

THE ICEE COMPANY,

      Defendant/Counterclaim Plaintiff.


                               ORDER GRANTING
               MOTION FOR RELEASE OF SEALED TRANSCRIPT OF
              AUGUST 30, 2021 PRELIMINARY INJUNCTION HEARING

       Upon consideration of Plaintiff Slush Puppie Limited’s (“SPL”) Motion for Release of

Sealed Transcript of (the August 30, 2021) Preliminary Injunction Hearing (Doc. 120), the

Court finds good cause for the Motion (Doc. 120) and, accordingly, the Motion (Doc. 120) is

hereby GRANTED. Once the transcript is prepared, the court reporter is authorized to release

a copy to SPL’s counsel of record in this case.

      IT IS SO ORDERED.


                                                  /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court
